DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
This Corrected Notice of Allowability is to provide an examiner’s amendment in order to clarify the correction factor pertaining to the “standard ASTM D6866-12, Method B,” recited in the instant claims.  The content of the March 28, 2022 Notice of Allowance appears below along with an Examiner’s amendment to the 02/15/2022 claims.

Withdrawn Claim Objections and Rejections
The provisional nonstatutory double patenting rejection of claims 1-4, 6-8, 10-12 and 15-20 over claims 1-7 and 14-19 of copending Application No. 13/311,162, in view of KLUG (US 2014/0086854 A1) (at par. 6-8 of the 09/15/2021 Office action), is withdrawn in view of the electronic-terminal disclaimer, which was filed and approved on February 15, 2021.
The provisional nonstatutory double patenting rejection of claims 1-4, 6-8, 10-12 and 15-20 over claims 1-4, 6-8, 10-12, 15 and 19 of copending Application No. 14/468,414 (at par. 9-11 of the 09/15/2021 Office action), is withdrawn in view of the electronic-terminal disclaimer, which was filed and approved on February 15, 2021.
The provisional nonstatutory double patenting rejection of claims 1-4, 6-8, 10-12 and 15-20 over claims 1-4, 6-8, 10-12 and 15-20 of copending Application No. 14/468,655 (at par. 12-14 of the 09/15/2021 Office action), is withdrawn in view of the electronic-terminal disclaimer, which was filed and approved on February 15, 2021.

Rejoinder
Claims 1-20 as amended below, are allowable.  The restriction/election requirement made in the Office action, dated July 24, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Terminal Disclaimer
Applicant’s electronic terminal disclaimers: 
filed and approved on February 15,2022 for copending Application No. 16/311,162 (‘162 Application), matured to U.S. Patent 11,142,494 to Kayer et al.; 
filed and approved on February 15,2022 for copending Application No. 14/468,414 (‘414 Application) U.S. Patent 9,148,482 to Rozinov et al.; and
filed and approved on February 15,2022 for copending Application No. 16/468,655 (‘655 Application);
are acknowledged.

EXAMINER’S AMENDMENT
Claims 1-20 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JAMES V. Suggs (Reg. No. 50,419) on May 05, 2022.
The claims are amended as follows:
1.  (Currently Amended)  A polymer comprising:
(a)	from 90 mol-% to 99.9 mol-% of repeating units according to Formula (1), wherein at least 10 wt.-% of the repeating units according to Formula (1) comprise from 28 wt.-% to 100 wt.-% bio-based carbon content, relative to the total mass of carbon in the repeating unit according to Formula (1), measured according to standard ASTM D6866-12, Method B, calculated by multiplying percent modern carbon value, as determined by measuring carbon-14 content relative to total carbon content, by a correction factor of 0.95;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
R1 and R2 are independently selected from group consisting of H, methyl and ethyl; A is a linear or branched C1-C12-alkyl group; and Q+ is H+, NH4+, organic ammonium ions [NHR5R6R7]+ wherein R5, R6, and R7 independently of one another may be hydrogen, a linear or branched alkyl group having 1 to 22 carbon atoms, a linear or branched, singularly or multiply unsaturated alkenyl group having 2 to 22 carbon atoms, a C6-C22 alkylamidopropyl group, a linear mono-hydroxyalkyl group having 2 to carbon atoms or a linear or branched dihydroxyalkyl group having 3 to carbon atoms, and where at least one of the radicals R5, R6, and R7 is not hydrogen, or Q+ is Li+, Na+, K+, ½ Ca++, ½ Mg++, ½ Zn++, 1/3 Al+++, or combinations thereof; and
(b)	from 0.01 mol-% to 10 mol-% of crosslinking or branching units, wherein the crosslinking or branching units result from the incorporation of a monomer comprising at least two olefinically unsaturated double bonds.

2.  (Currently Amended)  The polymer according to claim 1, wherein at least 25 wt.-% of the repeating units (a) according to Formula (1) comprise from 28 wt.-% to 100 wt.-% bio-based carbon content, relative to the total mass of carbon in the repeating unit according to Formula (1), measured according to standard ASTM D6866-12, Method B, calculated by multiplying percent modern carbon value, as determined by measuring carbon-14 content relative to total carbon content, by a correction factor of 0.95.

3.  (Currently Amended)  The polymer according to claim 1, any of elaims 1 to 2, wherein the repeating unit (a) according to Formula (1) comprises from 35 wt.-% biobased carbon content, relative to the total mass of carbon in the repeating unit (a) according to Formula (1 ), measured according to standard ASTM D6866-12, Method B, calculated by multiplying percent modern carbon value, as determined by measuring carbon-14 content relative to total carbon content, by a correction factor of 0.95.

[...]

8.  (Currently Amended)  The polymer according to claim 7, wherein the acryloyldimethyltaurate comprises from 35 wt.-% bio-based carbon content, relative to the total mass of carbon in the acryloyldimethyltaurate, measured according to standard ASTM D6866-12, Method B, calculated by multiplying percent modern carbon value, as determined by measuring carbon-14 content relative to total carbon content, by a correction factor of 0.95.

[...]

11.  (Currently Amended)  The polymer according to claim 1, wherein the polymer consists of:
(a)	from 90 mol-% to 99.9 mol-% of repeating units according to Formula (1), wherein at least 10 wt.-% of the repeating units according to Formula (1) comprise from 28 wt.-% to 100 wt.-% bio-based carbon content, relative to the total mass of carbon in the repeating unit according to Formula (1), measured according to standard ASTM D6866-12, Method B, calculated by multiplying percent modern carbon value, as determined by measuring carbon-14 content relative to total carbon content, by a correction factor of 0.95;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
R1 and R2 are independently selected from group consisting of H, methyl and ethyl; A is a linear or branched C1-C12-alkyl group; and Q+ is H+, NH4+, organic ammonium ions [NHR5R6R7]+ wherein R5, R6, and R7 independently of one another may be hydrogen, a linear or branched alkyl group having 1 to 22 carbon atoms, a linear or branched, singularly or multiply unsaturated alkenyl group having 2 to 22 carbon atoms, a C6-C22 alkylamidopropyl group, a linear mono-hydroxyalkyl group having 2 to carbon atoms or a linear or branched dihydroxyalkyl group having 3 to carbon atoms, and where at least one of the radicals R5, R6, and R7 is not hydrogen, or Q+ is Li+, Na+, K+, ½ Ca++, ½ Mg++, ½ Zn++, 1/3 Al+++, or combinations thereof; and
(b)	from 0.01 mol-% to 10 mol-% of crosslinking or branching units, wherein the crosslinking or branching units result from the incorporation of a monomer comprising at least two olefinically unsaturated double bonds.

[...]

13. (Currently Amended) A process for preparing a polymer comprising the step of polymerizing: (a) at least one monomer according Formula (10) comprising from 28 wt.-% to 100 wt.-% bio-based carbon content, relative to the total mass of carbon in the monomer according to Formula (10), measured according to standard ASTM D6866-12, Method B, calculated by multiplying percent modern carbon value, as determined by measuring carbon-14 content relative to total carbon content, by a correction factor of 0.95; (b) at least one crosslinking or branching monomer; (c) optionally at least one neutral monomer; and (d) optionally at least one anionic monomer; 
wherein the crosslinking or branching monomer has at least two olefinically unsaturated double bonds; 
and wherein Formula (10) is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein:
R1 and R2 are independently selected from group consisting of H, methyl and ethyl; A is a linear or branched C1-C12-alkyl group; and Q+ is H+, NH4+, organic ammonium ions [NHR5R6R7]+ wherein R5, R6, and R7 independently of one another may be hydrogen, a linear or branched alkyl group having 1 to 22 carbon atoms, a linear or branched, singularly or multiply unsaturated alkenyl group having 2 to 22 carbon atoms, a C6-C22 alkylamidopropyl group, a linear mono-hydroxyalkyl group having 2 to carbon atoms or a linear or branched dihydroxyalkyl group having 3 to carbon atoms, and where at least one of the radicals R5, R6, and R7 is not hydrogen, or Q+ is Li+, Na+, K+, ½ Ca++, ½ Mg++, ½ Zn++, 1/3 Al+++, or combinations thereof.

[...]

16. (Currently Amended) The polymer according to claim 1, wherein at least 20 wt.-% of the repeating units (a) according to Formula (1) comprise from 35 wt.-% biobased carbon content, relative to the total mass of carbon in the repeating unit (a) according to Formula (1 ), measured according to standard ASTM D6866-12, Method B, calculated by multiplying percent modern carbon value, as determined by measuring carbon-14 content relative to total carbon content, by a correction factor of 0.95.

17. (Currently Amended) The polymer according to claim 1, wherein at least 25 wt.-% of the repeating units (a) according to Formula (1) comprise about 100 wt.-% bio-based carbon content, relative to the total mass of carbon in the repeating unit (a) according to Formula (1 ), measured according to standard ASTM D6866-12, Method B, calculated by multiplying percent modern carbon value, as determined by measuring carbon-14 content relative to total carbon content, by a correction factor of 0.95.

[...]

19. (Currently Amended) The polymer according to claim 1, wherein the repeating units (a) according to Formula (1) result from the incorporation of a acryloyldimethyltaurate; and 
at least 20 wt.-% of the repeating units (a) according to Formula (1) comprise from 35 wt.-% bio-based carbon content, relative to the total mass of carbon in the repeating unit (a) according to Formula (1), measured according to standard ASTM D6866-12, Method B, calculated by multiplying percent modern carbon value, as determined by measuring carbon-14 content relative to total carbon content, by a correction factor of 0.95.

[...]

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is KLUG (US 2014/0086854 A1, Publ. Mar. 27, 2014; hereinafter, “Klug”).  Klug is directed to polymers based on sulfonic acids, amides and special cross-linking agents.  Klug, title & abstract.  In this regard, Klug teaches water-soluble or water-swellable polymers (Klug, par. [0013]-[0032]), whereby it is noted:
“a) 20.0 to 98.97 mol%, [...], of the formula (1)” (Klug, par. [0013]-[0017]) is: 
“(a) from 90 mol-% to 99.9 mol-%, of repeating units according to Formula (1)” of claims 1 and 11, wherein:
the instant R1 is H (Klug, par. [0015]),
the instant R2 is H (Klug, par. [0014]),
the instant A is a branched C4-alkyl group, (Klug, par. [0016])
the instant Q+ is NH4+ (Klug, par. [0017] & [0041]),
“wherein the polymer comprises from 95 mol-% to 99. 9 mol-%, of repeating units (a) according to Formula (1)” of claim 6
“acryloyldimethyltaurates” of claim 7, and
“acryloyldimethyltaurate” of claim 8; AND
“d) 0.01 to 8.0 mol%, preferably 0.1 to 5.0 mol% and particularly preferably 0.25 to 3.0 mol%, of one or more crosslinking structural units, recurring independently of one another, of the formula (5)” (Klug, par. [0022]-[0032]), is:
“(b) from 0.01 mol-% to 10 mol-% of crosslinking or branching units, wherein the crosslinking or branching units result from the incorporation of a monomer comprising at least two olefinically unsaturated double bonds” of claims 1 and 11, and
encompasses trimethylolpropane triacrylate (TMPTA) of claim 10.
However, Klug DOES NOT TEACH “wherein at least 10 wt.-% of the repeating units according to Formula (1) comprise from 28 wt.-% to 100 wt.-% bio-based carbon content, relative to the total mass of carbon in the repeating unit according to Formula (1), measured according to standard ASTM D6866-12, Method B” as required by independent claim 1 (and similarly for independent claim 13).  In this regard, the claimed repeating units having a bio-based carbon content are chemically distinct from conventionally derived repeating units because a bio-based carbon content can be determined based upon the 14C/12C or 14C/13C isotope ratio of an organic material.  The content of 14C relative to the total carbon content-primarily 12C, but including minor amounts of 13C and 14C-is determined by radiocarbon analysis (according to standard ASTM D6866-12, Method B, as recited in claim 1).  In this regard, the instant published application, US 2020/0095356 A1, at par. [0038] describes the measurement of bio-based carbon:
[0038]	The “bio-based content” is reported in ASTM D6866-12, Method B (see section 3.3.9 of ASTM D6866-12).  “Bio-based carbon content”, “bio-based content”, “biogenic carbon content”, “bio-based content”, “biomass-derived carbon” herein refer to the same thing and are all measured in wt.-%.  Herein, the term ‘bio-based carbon content’ is used.  ASTM D6866-12, Method B lab results report the percentage of bio-based carbon content relative to total carbon, and not to total mass of the sample or molecular weight.  A comment on bio-based carbon content calculation: Presently ASTM D6866-12, Method B (see section 9 of ASTM D6866-12) requires the percent modern carbon value (pMC) reported to be multiplied by a correction factor of 0.95 to account for excess carbon-14 in the atmosphere due to nuclear weapons testing.  However, a revision is pending for ASTM D6866-12, Method B to update the correction factor to 0.98 due to ongoing decrease in excess atmospheric 14CO2.  For the purposes of accuracy, the new correction factor of 0.98 is often reported in the field e.g. by suppliers.  Generally, results below -20% bio-based carbon will not be affected.  However, results close to 100% will be -2-3% bio-based carbon higher using the 0.98 factor vs 0.95.  Results between -20-90% will increase by 0-3%.  Hence the term “bio-based carbon content” as used herein is defined by the equation:
Bio-based carbon content = pMC*0.95(%)
This determination can clearly distinguish organic material derived from biological resources (that is, bio-based material) from that obtained from conventional fossil resources, because bio-based organic material is derived from recently biologically generated organic mass-which biological generation involves incorporation of 14CO2 from the atmosphere.  Because 14C decays over time, fossil resources (which were generated hundreds of thousands, or even millions of years ago) include significantly less of the isotope.  Thus, the claimed polymer is structurally distinguishable from Klug in terms of bio-based carbon content.

Conclusion
Claims 1-20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611